Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 10-14, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 10384772 B2; first published Feb 23, 2017).
Yamada discloses:
1. A system (10) for landing and locomoting on a surface of a structure comprising:
an unmanned aerial vehicle (20) having a plurality of independently controllable thrusters (22); and
an undercarriage (30) including a frame (32), a set of wheels (34) coupled to (at 50) the frame, and a plurality of bars (60 and 62) pivotally coupled (“rotatably coupled”; See Column 4 Line 49) at respective first ends (at 38/40) to the frame and coupled at respective second ends (at 58) to the unmanned aerial vehicle,
wherein the unmanned aerial vehicle is operative to differentially activate the plurality of thrusters so as to tilt (best shown in Fig. 19) with respect to the frame of the undercarriage and to exert a net resultant force that causes the undercarriage to locomote on the surface of the structure (best shown in Fig. 7).

2. The system of claim 1, wherein the plurality of bars includes four bars configured in an X- shaped arrangement (as shown in Fig. 10, 60 and 62 cross with 32).

3. The system of claim 1, wherein the unmanned aerial vehicle includes a processor (as required for 222) configured with program code for controlling kinetic behavior of the unmanned aerial vehicle according to a flight mode, a locomotion mode, and a perch mode (as required to perform the functions shown in Fig. 7).

5. The system of claim 3, wherein the unmanned aerial vehicle includes an optical sensor and the processor is configured with program code for image processing and identification (“operated based on images obtained by communicating with the cameras 28”; See Column 5 Line 20).

9. The system of claim 1, wherein at least one of the undercarriage and the unmanned aerial vehicle includes equipment (28) for inspecting the surface of the structure.

10. The system of claim 1, wherein the wheels of the undercarriage are one of omni-wheels and mecanum wheels (230).

Claims 11-14, 16, 20 are rejected using the same elements and logic applied to the apparatus claims above.
Regarding Claim 21, Yamada Further discloses locking the bars with stoppers 204.
Allowable Subject Matter
Claims 4, 6-8, 15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Though the examiner also cautions applicant that you may run into double patenting issues with your Patent 11077935.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642